Broyles, C. J.
1. The court erred in charging the jury as follows: “It is the duty of the motorman, in propelling a car through the public streets, to notice the presence of other vehicles and pedestrians ahead of his car-, and at all times be watchful to see that the way is clear; and where he has reason to apprehend danger, or should in the exercise of ordinary care become cognizant of danger, he should regulate the 'speed of his car, so that it may be quickly stopped should occasion require it.” This charge clearly intimated that a failure by the motorman to do the things enumerated would constitute negligence; and questions as to diligence and negligence are for determination by the jury and not by the court. Columbus Railroad Co. v. Peddy, 120 Ga. 590 (6) (48 S. E. 149).
2. There were some inaccuracies in the charge as to the .contentions of *174the parties, as complained of in the 1st special ground of the motion for a new trial.
Decided April 13, 1920.
Action for damages; from Floyd superior court-—Judge Wright. December 16, 1919.
Dean & Dean, L. H. Covington, for plaintiff in error.
M. B. Eubanks, contra.
3. None of the other instructions excepted to, when considered in connection with the remainder of the charge of the court, contains material error.
4. The verdict was amply authorized by the evidence, but, because of the errors in the charge referred to above, another trial of the case is demanded.

Judgment reversed.


Luke and Bloodworth, JJ., concur.